                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

  UNITED STATES OF AMERICA,                       CR-14-117-BLG-TJC-2

                     Plaintiff,
                                              ORDER
         vs.

  GERMAN COPPOLA,

                     Defendant.

      Before the Court is Defendant’s Unopposed Motion to Proceed Without

Local Counsel. (Doc. 169.) The Court does not find that extraordinary

circumstances have been shown under Local Rule 83.1(d)(6). Accordingly,

Defendant’s motion is DENIED. Pro hac vice counsel, Andrew S. Ittleman, shall

secure new local counsel pursuant to Local Rule 83.1(d)(2) by no later than March

8, 2019, in order to be permitted to continue his representation of Defendant.

      DATED this 21st day of February, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         1
